NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0163n.06

                                       Case No. 21-1337

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                )                                FILED
 YEAGER ASPHALT, INC.; YEAGER                                               Apr 19, 2022
                                                )
 PAVING MATERIALS, LLC, dba U.S.                                       DEBORAH S. HUNT, Clerk
                                                )
 Paving & Stone Materials,
                                                )
        Plaintiffs - Appellants,                )
                                                )    ON APPEAL FROM THE UNITED
 v.                                             )    STATES DISTRICT COURT FOR THE
                                                )    EASTERN DISTRICT OF MICHIGAN
 CHARTER TOWNSHIP OF SAGINAW,                   )
 MICHIGAN,                                      )
        Defendant - Appellee.                   )


Before: COLE, GIBBONS, LARSEN, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Yeager Asphalt, Inc. (“Yeager Asphalt”) and

Yeager Paving Materials, LLC (“Yeager Materials”) brought action under 42 U.S.C. § 1983

against the Charter Township of Saginaw, alleging the Township violated their constitutional

rights under the Fourteenth Amendment’s Equal Protection Clause. The district court granted the

Township’s motion for summary judgment. On appeal, Yeager Materials asks this court to reverse

the grant of summary judgment and to remand for further proceedings. Because Yeager Asphalt

lacks standing and because Yeager Materials failed to negate every conceivable basis which might

support the Township’s actions or allege that the Township’s actions were motivated by animus,

the district court properly dismissed their equal protection claim. We affirm the district court’s

grant of summary judgment to the Township.
No. 21-1337, Yeager Asphalt, Inc., et al. v. Charter Twp. of Saginaw


                                                I

       Plaintiff-appellant Yeager Asphalt is a company that installs hot mix asphalt for parking

lots, driveways, private roads, and other areas except for highways; plaintiff-appellant Yeager

Materials manufactures and produces hot mix asphalt for installers. Yeager Asphalt’s business

focuses on commercial clients, and it occasionally performs some government work. Yeager

Materials manufactures and sells asphalt at retail, and it does not typically bid on government

projects. Both companies are owned by Mark Yeager and, although the two do not have an

exclusivity agreement, Yeager Asphalt is one of Yeager Materials’s biggest clients, and Yeager

Asphalt claims to source only from Yeager Materials to the extent possible. Yeager Materials’s

asphalt manufacturing facility is not certified by the Michigan Department of Transportation

(“MDOT”); when Yeager Materials has a project requiring asphalt that meets MDOT standards, it

has third-party engineers approve the asphalt mix.

       Defendant-appellee Charter Township of Saginaw (the “Township”) issued a request for

bids in 2019 for a small shoulder repaving project. The bid request included the following

language: “Saginaw Charter Township requires asphalt from Ace-Saginaw Paving Company to

meet MDOT specifications and proof of purchase from Ace-Saginaw.” DE 1-1, Bid Request,

Page ID 10 (emphasis in original). The Township received three quotes on the project from three

different companies: L.M. Satkowiak & Sons Inc., for $2,340; Mr. Asphalt, for $4,200; and

Quality Asphalt, for $5,100. L.M. Satkowiak & Sons submitted the lowest bid, and it was awarded

the contract. Neither Yeager Asphalt nor Yeager Materials bid on the project.

       On April 25, 2020, Yeager Asphalt and Yeager Materials filed a one-count complaint

against the Township, alleging the Township violated the Fourteenth Amendment’s Equal

Protection Clause because the Ace-Saginaw requirement imposed a policy of economic



                                              -2-
No. 21-1337, Yeager Asphalt, Inc., et al. v. Charter Twp. of Saginaw


protectionism that served no legitimate government interest. As relief, plaintiffs sought “(1) a

judgment ‘declaring the conduct of [the Township] as being unconstitutional,’ (2) an injunction

‘to halt and also prevent the future uses of the established bidding processes and procedures which

violates [sic] Plaintiffs’ equal protection rights,’ (3) an award of nominal damages, and

(4) attorney fees and costs.” Yeager Asphalt, Inc. v. Charter Twp. of Saginaw, No. 1:20-CV-

11022, 2021 WL 1238133, at *2 (E.D. Mich. Apr. 2, 2021) (alteration in original) (quoting DE 1,

Compl., Page ID 7–8). The district court granted the Township’s motion for summary judgment,

denied plaintiffs’ motion for summary judgment, and dismissed the complaint.

                                                 II

       We review a grant of summary judgment de novo, “drawing all reasonable inferences in

favor of the non-moving party.” V & M Star Steel v. Centimark Corp., 678 F.3d 459, 465 (6th Cir.

2012). “Summary judgment is appropriate only when the evidence, taken in the light most

favorable to the nonmoving party, establishes that there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law.” Id. (citing Fed. R. Civ. P. 56(c);

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). “A genuine issue

of material fact exists when there are ‘disputes over facts that might affect the outcome of the suit

under the governing law.’” Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). Summary judgment is not proper “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

       The district court granted the Township’s motion for summary judgment. First, it held that

Yeager Asphalt lacked constitutional standing. Second, it held that Yeager Materials’s equal

protection claim failed because it did not introduce evidence that it was singled out for adverse

treatment or evidence overcoming the Township’s presumption of rationality.              On appeal,



                                                -3-
No. 21-1337, Yeager Asphalt, Inc., et al. v. Charter Twp. of Saginaw


appellants ask us to reverse the district court’s grant of summary judgment to the Township and to

remand the case for further proceedings. The district court properly granted summary judgment

to the Township, and we affirm.

                                                A

       Parties must have standing to properly bring suit in federal court. Constitutional standing,

which is rooted in Article III’s “Case or Controversy” requirement, has been interpreted to require

three distinct elements:

       First, the plaintiff must have suffered an injury in fact—an invasion of a legally
       protected interest which is (a) concrete and particularized . . .; and (b) actual or
       imminent, not conjectural or hypothetical. Second, there must be a causal
       connection between the injury and the conduct complained of . . . . Third, it must
       be likely, as opposed to merely speculative, that the injury will be redressed by a
       favorable decision.

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (internal quotation marks and citations

omitted). We discuss Yeager Asphalt and Yeager Materials’s standing in turn.

       The district court correctly concluded Yeager Asphalt does not have standing to bring an

equal protection claim against the Township over the Ace-Saginaw requirement. Standing requires

injury in fact and causation, both of which Yeager Asphalt lacks. Yeager Asphalt claims the Ace-

Saginaw requirement caused it economic injury because the requirement was, in effect, a “refusal

to allow [Yeager Asphalt] to bid on the contract because it would [] have [] proposed to use hot

asphalt mix from Yeager Materials.” CA6 R. 16, Appellants’ Br., at 16 (emphasis added). Such

speculative language reflects the speculative nature of the alleged harm.

       The challenged Ace-Saginaw requirement did not prevent Yeager Asphalt from bidding; it

only required bidders to source asphalt from Ace-Saginaw. Yeager Asphalt admitted that its

choice to not source asphalt from Ace-Saginaw would have been a “business decision.” DE 13-1,

Yeager Deposition, Page ID 238. The record is entirely devoid of evidence that could allow a


                                               -4-
No. 21-1337, Yeager Asphalt, Inc., et al. v. Charter Twp. of Saginaw


reasonable factfinder to make a causal connection between the Ace-Saginaw requirement and

Yeager Asphalt’s alleged constitutional injury. Yeager Asphalt did not suffer an injury in fact that

is fairly traceable to the Township’s Ace-Saginaw requirement; therefore, the district court

appropriately dismissed Yeager Asphalt’s claims for lack of subject matter jurisdiction due to its

lack of standing. We affirm.

       The district court determined Yeager Materials has standing to bring its equal protection

claim against the Township. We agree. Yeager Materials suffered an injury in fact caused by the

Township’s Ace-Saginaw requirement that is redressable by the relief sought. The Township

required asphalt for the project be sourced from Ace-Saginaw, which entirely precluded bidders

from sourcing asphalt from Yeager Materials. This inflicted an economic injury that is neither

“conjectural” nor “hypothetical” and is “fairly traceable” to the Township’s decision. See Lujan,

504 U.S. at 560. Although the Township has since removed the Ace-Saginaw requirement, Yeager

Materials is requesting nominal damages.        “[A] request for nominal damages satisfies the

redressability element of standing where a plaintiff’s claim is based on a completed violation of a

legal right.” Uzuegbunam v. Preczewski, 141 S. Ct. 792, 802 (2021). Thus, the redressability

element is also satisfied. Because Yeager Materials has established injury in fact, causation, and

redressability, we affirm the district court’s finding that Yeager Materials has standing.

                                                 B

       The Equal Protection Clause of the Fourteenth Amendment provides that no state shall

“deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV, § 1. Government actions may not make distinctions that “burden a fundamental right, target

a suspect class, or intentionally treat one differently from others similarly situated without any

rational basis for the difference.” Radvansky v. City of Olmsted Falls, 395 F.3d 291, 312 (6th Cir.



                                                -5-
No. 21-1337, Yeager Asphalt, Inc., et al. v. Charter Twp. of Saginaw


2005); see also TriHealth, Inc. v. Bd. of Comm’rs, Hamilton Cnty., 430 F.3d 783, 788 (6th Cir.

2005). The district court granted summary judgment to the Township, explaining:

       First, Yeager Materials has not introduced any evidence that it was singled out for
       adverse treatment. . . . The Sixth Circuit has held that class-of-one claims premised
       on the special treatment of one party over others are not cognizable. . . .
       Accordingly, Yeager Materials does not allege a cognizable equal protection
       claim. . . . Second, Yeager Materials has not introduced evidence overcoming the
       Township’s “presumption of rationality.”

Yeager Asphalt, 2021 WL 1238133, at *6 (citations omitted). On appeal, Yeager Materials argues

the district court “self-selected” and “arbitrarily imposed” a class of one theory. Yeager Materials

has not alleged infringement of a fundamental right or that it is a member of a suspect class; rather,

it claims that the Ace-Saginaw requirement violates rational basis review and that it proffered

evidence of adverse treatment and evidence overcoming any presumption of rationality.

       The district court erred by imposing a class-of-one theory, but this error is not relevant to

the outcome because Yeager Materials concedes that rational basis review applies. As we

explained in Davis v. Prison Health Services:

       [T]he district court improperly grouped “class-of-one” claims with other types of
       claims subject to rational basis scrutiny. The district court’s confusion on this issue
       likely stems from language found in . . . Club Italia Soccer & Sports Organization,
       Inc. v. Charter Township of Shelby, 470 F.3d 286 (6th Cir. 2006). In Club Italia,
       this court stated that “[w]hen a plaintiff does not allege that the government’s
       actions burden a fundamental right or target a suspect class, the plaintiff is said to
       proceed on a so-called ‘class of one’ theory and must prove that the government’s
       actions lacked any rational basis.” Id. at 298. The Club Italia formulation blended
       together the “class-of-one” concept and the standard of review for an equal
       protection claim that does not target a suspect class or burden a fundamental right—
       i.e., rational basis review—to erroneously suggest that every claim subject to
       rational basis review is a “class-of-one” claim. Although all “class-of-one” claims
       are subject to rational basis review, not all claims subject to rational basis review
       are “class-of-one” claims.

679 F.3d 433, 440–41 (6th Cir. 2012). The district court committed the same error here. It is true

that Yeager Materials did not allege that the Ace-Saginaw requirement burdens a fundamental

right or targets a suspect class. But it also did not allege a “class of one” equal protection claim.

                                                -6-
No. 21-1337, Yeager Asphalt, Inc., et al. v. Charter Twp. of Saginaw


Rather, Yeager Materials argued that the Township’s requirement treats it and other asphalt

manufacturers differently than Ace-Saginaw, without a rational basis.

       Nevertheless, Yeager Materials concedes that, regardless of whether its claims can be

properly classified as a “class of one,” rational basis review is appropriate. It acknowledges that

“a plaintiff ‘demonstrates that government action lacks a rational basis either by negativing every

conceivable basis which might support the government action, or by showing that the challenged

action was motivated by animus or ill-will.’” CA6 R. 16, Appellants’ Br., at 11 (alteration in

original) (quoting Yeager Asphalt, 2021 WL 1238133, at *5). Although not “toothless,” CA6 R.

16, Appellants’ Br., at 3, rational basis review is “a paradigm of judicial restraint” that recognizes

“equal protection is not a license for courts to judge the wisdom, fairness, or logic of legislative

choices.” FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 313–14 (1993). Yeager Materials failed

to show that the Township lacked a rational basis in imposing the Ace-Saginaw requirement.

       Yeager Materials seeks to avoid dismissal of its equal protection claim by attempting to

shift the burden of proof to the Township. It argues the Township has offered no rational basis for

its actions and, therefore, had no “rationally-related governmental interest in having a singularly-

named raw material supplier.” CA6 R. 16, Appellants’ Br., at 23. But under rational basis review,

the Township has no obligation to offer a rational basis for its decisions so long as this court can

conceive of one. See, e.g., TriHealth, 430 F.3d at 790 (“The [defendant] has no obligation to

produce evidence to sustain the rationality of its action; its choice is presumptively valid and ‘may

be based on rational speculation unsupported by evidence or empirical data.’” (quoting Beach

Commc’ns, 508 U.S. at 315)). The burden falls entirely to Yeager Materials to show there is no

rational basis, and Yeager Materials failed to carry this burden.




                                                -7-
No. 21-1337, Yeager Asphalt, Inc., et al. v. Charter Twp. of Saginaw


        Yeager Materials has not introduced evidence overcoming the Township’s presumption of

rationality.   It claims that the Township’s Ace-Saginaw provision is private economic

protectionism for the Ace-Saginaw Paving Company. Although general economic protectionism

is not a legitimate state interest, see City of Philadelphia v. New Jersey, 437 U.S. 617, 624 (1978),

Yeager Materials has introduced no evidence that the Township’s stated purpose of quality

assurance is a pretext for protecting private economic interests from competition.

        The Township, according to its interrogatory responses and brief on appeal, added the Ace-

Saginaw requirement as part of its determination to “ensure the quality of asphalt materials used

by its asphalt contractors . . . meet MDOT specifications” and are “sourced from an MDOT-

certified asphalt plant.” CA6 R. 18, Appellee Br., at 10. Ace-Saginaw operates its own MDOT-

certified asphalt testing labs; Yeager Materials, although it has a third-party verify that its asphalt

meets MDOT standards, is not an MDOT-certified plant. The Township’s desire to source high-

quality asphalt materials is rationally related to the Ace-Saginaw requirement because it ensures

the materials come from an MDOT-certified plant. Although the Township could have simply

required that asphalt be sourced from an MDOT-certified plant, which would still preclude Yeager

Materials, it was under no obligation to do so. Rational basis review requires a rational fit, not a

perfect fit, between government action and conceivable explanations. See Craigmiles v. Giles,

312 F.3d 220, 227 (6th Cir. 2002) (“Rational basis review, however, does not require the best or

most finely honed legislation to be passed.”).

        Nevertheless, Yeager Materials claims the Ace-Saginaw requirement was a pretext for

private economic protectionism because other manufacturers, including Yeager Materials, produce

asphalt mixtures meeting MDOT standards—albeit, not produced in a facility with in-house,

MDOT-certified labs. Yeager Materials argues that this situation is analogous to Craigmiles,



                                                 -8-
No. 21-1337, Yeager Asphalt, Inc., et al. v. Charter Twp. of Saginaw


which held that “protecting a discrete interest group from economic competition is not a legitimate

governmental purpose.” 312 F.3d at 224. The district court, however, correctly distinguished

Craigmiles.

       In Craigmiles, we held that a Tennessee law forbidding the sale of funeral caskets by

anyone other than state-licensed “funeral directors” violated the Equal Protection clause. 312 F.3d

at 222, 229. The state’s proffered justifications for the law—promoting public health and safety—

were clearly pretextual and represented a “naked attempt to raise a fortress protecting the

monopoly rents that funeral directors extract from consumers.” Id. at 229. Unlike in Craigmiles,

this case does not involve fortification of monopoly rents or a “circuitous path to legitimate ends

when a direct path is available.” Id. at 227. The Township sought high-quality asphalt and limited

its bid request to an asphalt manufacturer that unequivocally operates an MDOT-certified plant.

Although the Township could have drafted a more inclusive bid request, it was under no obligation

to do so. Moreover, Yeager Materials has not introduced any evidence of monopoly rents, a

circuitous path, animus, or ill-will. The district court did not err in its conclusion that Yeager

Materials failed to introduce evidence of the Township’s motives being pretextual.

       Although Yeager Materials has standing, it fails to state a claim for relief under the Equal

Protection Clause because it did not negate every conceivable basis which might support the

Township’s actions or allege that the Township’s actions were motivated by animus. Therefore,

the district court properly dismissed Yeager Materials’s equal protection claim. We affirm.




                                               -9-